IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00043-CR
 
Obinna Michael Amuneke,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 272nd District
Court
Brazos County, Texas
Trial Court No. 06-02146-CRF-272
 

abatement  ORDER

 
Appellant’s brief was originally due on
or before September 4, 2009.  In a letter dated September 10, 2009, the Court
provided notice that unless a brief or satisfactory response was received
within 14 days, the Court must abate the appeal and order the trial court to
immediately conduct a hearing pursuant to Rule of Appellate Procedure
38.8(b)(2, 3).  Neither Appellant’s brief nor a satisfactory response has been
filed.  Accordingly, the Court abated this appeal, and a hearing was held in
the trial court on November 12, 2009.
In the November 12 hearing, Appellant’s
counsel represented to the trial court that he would file Appellant’s Brief
within two weeks.  This appeal was then reinstated.
Appellant’s brief then became due on or
before February 10, 2010.  In a letter dated February 19, 2010, the Court
provided notice that unless a brief or satisfactory response was received
within 14 days, the Court must abate the appeal and order the trial court to
immediately conduct a hearing pursuant to Rule of Appellate Procedure 38.8(b)(2,
3).  Neither Appellant’s brief nor a satisfactory response has been filed.
The Court again abates this cause
to the trial court with instructions to hold a hearing to determine: (1) why a
proper brief has not been filed on Appellant’s behalf, including why one was
not filed within two weeks of the November 12 hearing; (2) whether Appellant’s attorney has abandoned the appeal; and
(3) whether Appellant is receiving effective assistance of counsel.  See
Tex. R. App. P. 38.8(b)(2).
The trial court shall conduct the
hearing within fourteen (14) days after the date of this order.  The trial
court clerk and court reporter shall file supplemental records within twenty-one
(21) days after the date of this order.
 
PER CURIAM
 
Before
Chief Justice Gray,
Justice Reyna, and
Justice Davis
Appeal
abated
Order
issued and filed March 24, 2010
Do
not publish